FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ROGER MARK SCOTT ,                        No. 11-99002
            Petitioner-Appellant,
                                            D.C. No.
                  v.                   2:97-cv-01554-PGR
                                       District of Arizona,
 CHARLES L. RYAN ,                           Phoenix
             Respondent-Appellee.
                                             ORDER


                  Filed January 23, 2013

    Before: Alex Kozinski, Chief Judge, Jerome Farris,
            and Carlos T. Bea, Circuit Judges.


                         ORDER

    Our opinion, filed on August 1, 2012, is amended as
follows: Footnote 1, at Slip Op. Page 8536, Lines 25–26,
replace <The State’s motion to strike Scott’s motion for a
remand is denied as moot.> with <Scott’s motion to strike the
State’s response on this point is denied.>

    Appellant’s petition for panel rehearing and petition for
rehearing en banc are denied. Fed. R. App. P. 35, 40. No
future petitions for rehearing or petitions for rehearing en
banc will be entertained.